—In an action to recover damages for personal injuries, the defendant Giaquinto Masonry, Inc., appeals from stated portions of an order of the Supreme Court, Suffolk County (Doyle, J.), entered January 19, 2000, which, inter alia, denied those branches of its motion which were for summary judgment dismissing the causes of action based upon Labor Law § 241 (6) and § 200.
*524Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
Contrary to the appellant’s contentions, there is a triable issue of fact as to whether its workers were responsible for creating the concrete debris that allegedly caused the plaintiffs injuries (see, Yong Ju Kim v Herbert Constr. Co., 275 AD2d 709; Barnes v DeFoe /Halmar, 271 AD2d 387; Reiner v Dormitory Auth., 266 AD2d 443). Santucci, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.